Order of the Supreme Court, Westchester County, dated July 21, 1975, affirmed, with $50 costs and disbursements. Defendant failed to set forth grounds sufficient to warrant relief from the stipulation of settlement entered into by him in open court, with counsel present, and after the terms of the stipulation had been explained to him (see Werden v Werden, 255 App Div 795, 796; Thompson Med. Co. v Benjamin Pharms., 4 AD2d 504). Martuscello, Acting P. J., Cohalan, Damiani, Shapiro and Titone, JJ., concur.